Citation Nr: 1401672	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right arm disability.

2. Entitlement to service connection for a right knee disability. 

3. Entitlement to service connection for a lower back disability. 

4. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J.O. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1956 and from June 1957 to April 1958. 

These matters arise to the Board of Veterans' Appeals (Board) from January 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought.  A January 2004 rating decision confirmed and continued a previously denied service connection claim for a right arm disability.  A February 2005 rating decision, in pertinent part, denied service connection for right knee, lower back, and right shoulder disabilities. 

The Board denied all claims listed on page 1 in a December 2012 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter: the Court), which, in May 2013, remanded the case for re-adjudication pursuant to a Joint Motion for Remand.  

The appeal is REMANDED to the RO (private attorney representation).  VA will notify the appellant if further action is required.








REMAND

In December 2013, the Veteran's attorney submitted additional relevant evidence directly to the Board.  The attorney did not waive the Veteran's right to initial RO review of the evidence and, in fact, expressly requested that the Board remand the case for initial RO review of this new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the evidence submitted in December 2013 and review any other relevant evidence submitted since the April 2013 supplemental statement of the case.  

2.  After the development requested above has been completed to the extent possible, the RO should re-adjudicate the service connection claims.  If the benefits sought remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to reporting for examination (if an examination is scheduled) may result in the denial of the claims.  38 C.F.R. § 3.655 (2013).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


